Case: 18-60061      Document: 00514964952         Page: 1    Date Filed: 05/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-60061                              May 21, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
DIEGO ADRIAN RODRIGUEZ HERNANDEZ, also known as Diego
Rodriguez,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A044 360 148


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Diego Adrian Rodriguez Hernandez, a native and citizen of Mexico, seeks
review of the decision of the Board of Immigration Appeals (BIA) denying him
cancellation of removal and ordering him removed. Rodriguez Hernandez
argues that the BIA applied an overly strict, legally incorrect standard to his
hardship claims and failed to “thoroughly analyze all relevant factors” or
“completely address all the facts in evidence with respect to [his] criminal

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60061     Document: 00514964952      Page: 2   Date Filed: 05/21/2019


                                  No. 18-60061

convictions, his history of substance abuse[,] and his rehabilitation.” A denial
of discretionary relief, such as cancellation, under 8 U.S.C. § 1229b implicates
the jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B). See Rueda v. Ashcroft, 380
F.3d 831, 831 (5th Cir. 2004). We review our subject matter jurisdiction de
novo. Garcia-Melendez v. Ashcroft, 351 F.3d 657, 660 (5th Cir. 2003).
      After reviewing the Immigration Judge’s (IJ) findings regarding
Rodriguez Hernandez’s criminal history which militated against cancellation
of removal, the BIA noted the IJ’s findings as to the potential economic,
familial, and personal effects of removal. Having specifically reviewed each of
these factors, the BIA concluded that the adverse factors outweighed those in
favor of cancellation. Rodriguez Hernandez “merely asks this Court to replace
the [BIA’s] evaluation of the evidence with a new outcome, which falls squarely
within the jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B).” Sattani v. Holder,
749 F.3d 368, 372 (5th Cir. 2014).
      Rodriguez Hernandez additionally argues that the BIA applied an overly
strict legal standard to determine whether sufficient hardship existed and to
analyze the relevant factors. This court lacks jurisdiction to review an issue
for which Rodriguez Hernandez failed to exhaust all administrative remedies
available to him as of right. See Omari v. Holder, 562 F.3d 314, 318-19 (5th
Cir. 2009); § 1252(d)(1). Because Rodriguez Hernandez’s claim that the BIA
relied on an erroneous legal standard is an issue “stemming from the BIA’s act
of decisionmaking,” it could not have been raised prior to the BIA’s issuance of
its decision. Omari, 562 F.3d at 320, 319-21. He therefore was required to
raise the issue in a motion to reopen or for reconsideration to satisfy the
exhaustion requirement. E.g., Omari, 562 F.3d at 320-21. Because he did not
do so, this court lacks jurisdiction to review the claim. See id.; Roy v. Ashcroft,
389 F.3d 132, 137 (5th Cir. 2004) (concluding that this court lacked jurisdiction
to review unexhausted claim of procedural error by the BIA); § 1252(d)(1).

                                        2
    Case: 18-60061    Document: 00514964952     Page: 3   Date Filed: 05/21/2019


                                 No. 18-60061

      The petition for review is DISMISSED for lack of jurisdiction.         See
§ 1252(a)(2)(B), (d)(1); Sattani, 749 F.3d at 372; Omari, 562 F.3d at 318.




                                       3